DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/4/2022 and 7/5/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 2014/0028693).
As per claim1, Wang teaches an apparatus (Wang: figs. 4A-4C, comprising: 
a memory array configured as a plurality of hardware cache lines (Claim 14: a texture cache; par. [0034]: a texture cache which is 8-way set associative with 32-byte line size); and logic comprising a cache controller coupled to the plurality of hardware cache lines (Wang: par. [0035]; claim 7: combiner logic), the cache controller configured to: 
receive a parameter that indicates a cache line size (Wang: par. [0020]: “The texel size can be used to determine the size of a cache line”; claim 14, “a processor configured to determine a cache line size”); 
form, from the plurality of hardware cache lines, multiple cache lines having the cache line size indicated by the parameter, each cache line of the multiple cache lines comprising at least two of the hardware cache lines of the plurality of hardware cache lines (Wang: par. [0034]: “Additional logic can be added to the configuration to FIG. 4A to permit configuration as in FIGS. 4B or 4C. Multiplexers, concatenation logic, cache configuration module, memory controllers can be activated or de-activated based on the desired configuration”; par. [0036]: “In this configuration, 2 cache lines of a set appear as 1 larger cache line because content from two 32-byte cache lines are combined into a 64-byte content”; par. [0037]: “In this configuration, a 4 cache line of a set appears as 1 larger cache line because four 32-byte content are combined into 128-byte content”; as explained in par. [0020] the texel size can be used to determine size of the cache line and figs. 4A-4C, disclose three different line sizes are configured from 32-byte line size); and 
associate, for at least one cache line of the multiple cache lines, a tag of the one cache line with the at least two hardware cache lines from which the one cache line is formed (Wang: figs. 4A-4C and 6; pars. [0038] – [0041] disclose single tag is used to access different size of the cache lines, i.e., associating a tag from one cache line).
As per claim 2, Wang teaches wherein: the at least two hardware cache lines from which each cache line of the multiple cache lines is formed comprises a quantity of the hardware cache lines; and the cache controller is further configured to determine the quantity of the hardware cache lines to include in each cache line based on the parameter that indicates the cache line size and a fixed capacity of each of the hardware cache lines from which the cache line is formed (Wang: par. [0020]: “The texel size can be used to determine the size of a cache line”; par. [0034]: “Additional logic can be added to the configuration to FIG. 4A to permit configuration as in FIGS. 4B or 4C. Multiplexers, concatenation logic, cache configuration module, memory controllers can be activated or de-activated based on the desired configuration”; par. [0036]: “In this configuration, 2 cache lines of a set appear as 1 larger cache line because content from two 32-byte cache lines are combined into a 64-byte content”; par. [0037]: “In this configuration, a 4 cache line of a set appears as 1 larger cache line because four 32-byte content are combined into 128-byte content”; as explained in par. [0020] the texel size can be used to determine size of the cache line and figs. 4A-4C, disclose three different line sizes are configured from 32-byte line size).
As per claim 5, Wang teaches wherein the cache controller is further configured to perform a cache transfer operation to load data into a selected cache line, and wherein an amount of data retrieved from a backing memory in the cache transfer operation corresponds to the cache lines size indicated by the parameter (Wang: par. [0033]: “When a cache miss occurs, the cache configuration module tells the memory controller the size of the current cache line and the access direction. For 32-byte configuration, one way of a 32-byte cache line is filled with 32-bytes worth of atomic tiles according to the access direction. For 64-byte configuration, two ways of 32-byte cache lines are filled with 64-bytes worth of atomic tiles according to the access direction. For 128-byte configuration, four ways of 32-byte cache lines are filled with 128-bytes worth of atomic tiles according to the access direction”).
As per claim 9, Wang teaches a method (Wang: claim 1), comprising: receiving a parameter that indicates a cache line size; forming multiple cache lines of a cache memory from hardware cache lines of the cache, each cache line of the multiple cache lines comprising a quantity of respective hardware cache lines; the quantity of hardware cache lines used to form each cache line based at least in part on the parameter that indicates the cache line size; associating, for at least one cache line of the multiple cache lines, the respective hardware cache lines from which the cache line is formed with a single tag (limitations are similar to claim 1 and thus rejected under same rationales as applied to claim 1 above); and caching data of a backing memory within one or more the multiple cache lines of the cache memory (limitations are similar in scope with claim 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693).
As per claim 6, Wang expressly fails to teach wherein the parameter is a first parameter that indicates a first cache line size, the cache transfer operation is a first cache transfer operation of first data, and cache controller is further configured to: receive a second parameter that indicates a second cache line size, the second cache line size different from the first cache line size indicated by the first parameter; reconfigure the multiple cache lines such that each cache line of the multiple cache lines has the second cache line size; and perform a second cache transfer operation to load second data into one of the reconfigured cache lines, wherein an amount of the second data retrieved from the backing memory in the second cache transfer operation corresponds to the second cache line size indicated by the second parameter. However, Wang pars. [0023], [0029], [0030] teach dynamically configuring the cache structure, where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to change the structure of the cache to accommodate application with different texel format and thus improve the performance of the system (Wang: par. [0005], [0020]). Here it is noted that Wang teaches that different applications has different texel sizes (par. [0005]) and configuring cache structure based on the texel size improves the system performance (par. [0020]). Thus, it would be readily apparent to one having ordinary skill in the art to provide a second parameter that indicates different cache line size and reconfigure the cache structure according to the requirements of another application and thus improving the performance.
Claim 13 is rejected under same rationales as applied to claim 6 above.

Claims 3, 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) as applied to claims 2 and 9, above, and further in view of Matsumoto et al. (US 2016/0227236).
As per claim 3, Wang expressly fails to teach wherein the cache controller is further configured to combine hardware cache lines of the at least two hardware cache lines embodied on different memory structures into respective ones of the cache lines such that the hardware cache lines of each of the respective cache lines are accessible at least partially in parallel. Matsumoto teaches wherein the cache controller is further configured to combine hardware cache lines of the at least two hardware cache lines embodied on different memory structures into respective ones of the cache lines such that the hardware cache lines of each of the respective cache lines are accessible at least partially in parallel (Matsumoto: figs. 2 and 3; par. [0032]: “the cache memory 2 is configured with four SRAMs (Static Random Access Memory) SRAM0 to SRAM4…the SRAM0 to SRAM4 are configured to be parallelly accessed, the cache line size is increased…the SRAM0 to SRAM4 are configured to be individually accessed, the cache line size is decreased”; here it is noted that Matsumoto teaches four SRAMs are combined and accessed in parallel to increase the cache line size). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine multiple hardware cache lines from different memory structures and access in parallel as taught by Matsumoto in the system of Wang to improve cache utilization efficiency (Matsumoto: par. [0013]).
Claims 10 and 15 are similar in scope with claim 3 above and thus rejected under same rationales as applied to claim 3 above.
As per claim 16, Wang and Matsumoto teach wherein the cache controller is further configured to: access a parameter that indicates a cache line size for each cache line of the multiple cache lines, the cache line size being a power-of-two multiple of a fixed size of each hardware cache line of the hardware cache lines; and configure each of the multiple cache lines to include a quantity of the hardware cache lines, the quantity based on a ratio of the cache line size to the fixed size of each hardware cache line of the hardware cache lines. Wang figs. 4A-4C, pars. [0033] – [0037] teaches cache line size of 32-bytes, 64-bytes and 128-bytes, where 32 is power-of-two and 64 and 128 are multiple of 32 and combining 2 or 4 cache ways are quantity based on ratio of 2 or 4.
Claim 18 is rejected under same rationales as applied to claim 6 above.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) as applied to claims 1 and 9, above, and further in view of Bivens et al. (US 2012/0124318).
As per claim 4, Wang expressly fail to teach monitor a workload associated with the memory array; and set the parameter that indicates the cache line size based on the workload associated with the memory array. Bivens teaches monitoring a workload on the cache; and set the cache line size based on the monitoring (Bivens: abstract; pars. [0020], [0027], [0062]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor the application workload and reconfigure the cache lines based on the monitoring as taught by Bivens in the system of 2Wang to provide cache configuration based on the application workload behavior and optimize the performance (Bivens: pars. [0005] – [0008]).
Claim 11 is rejected under same rationales as applied to claim 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) as applied to claim 6, above, and further in view of Bivens et al. (US 2012/0124318) and Salkhordeh et al. (ReCA: An Efficient Reconfigurable Cache Architecture for Storage Systems with Online Workload Characterization).
As per claim 7, Wang expressly fails to teach wherein the cache controller is further configured to: monitor a workload associated with the memory array; and responsive to detecting an increase in a sequentiality of the workload associated with the memory array, set the second parameter to a second cache line size that is greater than the first cache line size of the first parameter; or responsive to detecting a decrease in the sequentiality of the workload associated with the memory array, set the second parameter to a second cache line size that is less than the first cache line size of the first parameter.
Bivens teaches monitor a workload associated with the memory array (please refer to claim 4 above for teaching and motivation). Salkhordeh teaches for random workloads the cache configuration should have small cache line size and for sequential workloads the cache configuration should have large cache line size (Salkhordeh: page 1610, sec. 3.3.1 and sec. 3.3.2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the capacity of cache lines e.g., large or small cache line sizes to adapt the application behavior and increase the performance of the system as taught by Salkhordeh (page 1608).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) as applied to claim 13, above, and further in view of Madan et al. (Optimizing Communication and Capacity in a 3D Stacked Reconfigurable Cache Hierarchy).
As per claim 14, Wang fail to teach flushing a working set from the cache memory before reconfiguring the cache lines in response to receiving the second parameter; and loading at least a portion of the working set into the reconfigured cache lines of the cache memory. Madan teaches flushing a working set from the cache memory before reconfiguring the cache lines in response to receiving the second parameter; and loading at least a portion of the working set into the reconfigured cache lines of the cache memory (Madan: page 267, left col. “While some mechanisms can escape flushing the entire cache, these savings are relatively minor if cache reconfiguration is performed infrequently”; right col. “The frequency of reconfiguration is a function of the overheads of a cache flush and cache warm-up. Up to 16K cache lines will have to be flushed or brought in upon every reconfiguration”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to flush cache as taught by Madan in the system of Wang to avoid data corruption when there is change in line size of the cache and improve the efficiency of the system (Madan: abstract).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) and Matsumoto et al. (US 2016/0227236) as applied to claim 16 above, and further in view of Bivens et al. (US 2012/0124318).
Claim 17 is rejected under same rationales as applied to claim 4 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) and Matsumoto et al. (US 2016/0227236) as applied to claim 18 above, and further in view of Madan et al. (Optimizing Communication and Capacity in a 3D Stacked Reconfigurable Cache Hierarchy).
Claim 19 is rejected under same rationales as applied to claim 14 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0028693) and Matsumoto et al. (US 2016/0227236) as applied to claim 15 above, and further in view of Bivens et al. (US 2012/0124318) and Salkhordeh et al. (ReCA: An Efficient Reconfigurable Cache Architecture for Storage Systems with Online Workload Characterization).
Claim 20 is rejected under same rationales as applied to claim 7 above.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,294,808. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patent ‘808 anticipates the claims of current application.
App. No. 17/657,922
U.S. Patent No. 11,294,808
1. An apparatus, comprising: a memory array configured as a plurality of hardware cache lines; and logic comprising a cache controller coupled to the plurality of hardware cache lines, the cache controller configured to: receive a parameter that indicates a cache line size; 
form, from the plurality of hardware cache lines, multiple cache lines having the cache line size indicated by the parameter, 
each cache line of the multiple cache lines comprising at least two of the hardware cache lines of the plurality of hardware cache lines; and 


associate, for at least one cache line of the multiple cache lines, a tag of the one cache line with the at least two hardware cache lines from which the one cache line is formed.

2. The apparatus of claim 1, wherein: the at least two hardware cache lines from which each cache line of the multiple cache lines is formed comprises a quantity of the hardware cache lines; and the cache controller is further configured to determine the quantity of the hardware cache lines to include in each cache line based on the parameter that indicates the cache line size and a fixed capacity of each of the hardware cache lines from which the cache line is formed.

3. The apparatus of claim 2, wherein the cache controller is further configured to combine hardware cache lines of the at least two hardware cache lines embodied on different memory structures into respective ones of the cache lines such that the hardware cache lines of each of the respective cache lines are accessible at least partially in parallel.

4. The apparatus of claim 1, wherein the cache controller is further configured to: monitor a workload associated with the memory array; and set the parameter that indicates the cache line size based on the workload associated with the memory array.
5. The apparatus of claim 1, wherein the cache controller is further configured to perform a cache transfer operation to load data into a selected cache line, and wherein an amount of data retrieved from a backing memory in the cache transfer operation corresponds to the cache lines size indicated by the parameter.

6. The apparatus of claim 5, wherein the parameter is a first parameter that indicates a first cache line size, the cache transfer operation is a first cache transfer operation of first data, and cache controller is further configured to: receive a second parameter that indicates a second cache line size, the second cache line size different from the first cache line size indicated by the first parameter; reconfigure the multiple cache lines such that each cache line of the multiple cache lines has the second cache line size; and perform a second cache transfer operation to load second data into one of the reconfigured cache lines, wherein an amount of the second data retrieved from the backing memory in the second cache transfer operation corresponds to the second cache line size indicated by the second parameter.

7. The apparatus of claim 6, wherein the cache controller is further configured to: monitor a workload associated with the memory array; and responsive to detecting an increase in a sequentiality of the workload associated with the memory array, set the second parameter to a second cache line size that is greater than the first cache line size of the first parameter; or responsive to detecting a decrease in the sequentiality of the workload associated with the memory array, set the second parameter to a second cache line size that is less than the first cache line size of the first parameter.

8. The apparatus of claim 1, wherein to associate the tag of the one cache line with the at least two hardware cache lines of the cache line, the cache controller is further configured to: designate a tag of one of the at least two hardware cache lines of the cache line as a single tag of the cache line; and disable a tag of at least one other of the at least two hardware cache lines of the cache line.

9. A method, comprising: receiving a parameter that indicates a cache line size; forming multiple cache lines of a cache memory from hardware cache lines of the cache, each cache line of the multiple cache lines comprising a quantity of respective hardware cache lines; the quantity of hardware cache lines used to form each cache line based at least in part on the parameter that indicates the cache line size; associating, for at least one cache line of the multiple cache lines, the respective hardware cache lines from which the cache line is formed with a single tag; and caching data of a backing memory within one or more the multiple cache lines of the cache memory.

10. The method of claim 9, wherein: the forming comprises combining hardware cache lines at a same index from two or more different banks of the cache memory to form respective ones of the multiple cache lines, and the method further comprises: accessing a plurality of the hardware cache lines in parallel responsive at least in part to the plurality of hardware cache lines being combined to form a single cache line of the multiple cache lines of the cache memory.

11. The method of claim 9, further comprising: monitoring a workload associated with the cache memory; and setting the parameter that indicates the cache line size based on the workload associated with the cache memory.

12. The method of claim 9, further comprising: designating, for the at least one cache line of the multiple cache lines; a tag of one of the respective hardware cache lines from which the cache line is formed as the single tag of the cache line; and disabling or deactivating a tag of at least one other of the respective hardware cache lines from which the cache line is formed.

13. The method of claim 9, wherein the parameter is a first parameter that indicates a first cache line size, the quantity of hardware cache lines is a first quantity of the hardware cache lines, and the method further comprises: receiving a second parameter that indicates a second cache line size that is different from the first cache line size; reconfiguring the multiple cache lines of the cache memory in response to receiving the second received parameter, the reconfigured multiple cache lines formed from multiple ones of the hardware cache lines, each reconfigured cache line comprising a second quantity of the hardware cache lines, the second quantity of hardware cache lines used to form each reconfigured cache line based at least in part on the second parameter that indicates cache line size; and caching data of the backing memory within one or more the reconfigured cache lines of the cache memory.

14. The method of claim 13, further comprising: flushing a working set from the cache memory before reconfiguring the cache lines in response to receiving the second parameter; and loading at least a portion of the working set into the reconfigured cache lines of the cache memory.

15. A system, comprising: a memory array configured as a cache comprising a plurality of hardware sets, each hardware set comprising hardware cache lines at respective set indexes; logic associated with the memory array and comprising a cache controller configured to: form the hardware cache lines into multiple cache lines having a specified size, the cache lines comprising respective hardware cache lines at same set indexes within two or more different hardware sets of the plurality of hardware sets; associate, for at least one cache line of the multiple cache lines, a tag for the cache line from one or more respective tags of the of the group of hardware cache lines form which the cache line is formed; and enable access to one of the hardware cache lines that form one of the multiple cache lines at least partially in parallel.

16. The system of claim 15, wherein the cache controller is further configured to: access a parameter that indicates a cache line size for each cache line of the multiple cache lines, the cache line size being a power-of-two multiple of a fixed size of each hardware cache line of the hardware cache lines; and configure each of the multiple cache lines to include a quantity of the hardware cache lines, the quantity based on a ratio of the cache line size to the fixed size of each hardware cache line of the hardware cache lines.

17. The system of claim 16, wherein the cache controller is further configured to: monitor a workload associated with the cache; and set the parameter that indicates the cache line size based on the workload associated with the cache.

18. The system of claim 16, wherein the parameter is a first parameter, the cache line size is a first cache line size, the quantity of hardware caches lines is a first quantity, and the cache controller is further configured to: access a second parameter that indicates a second cache line size; and reconfigure the multiple cache lines such that each cache line includes a second quantity of hardware cache lines, the second quantity of hardware cache lines based at least in part on the second cache line size indicated by the second parameter.

19. The system of claim 18, wherein the cache controller is further configured to: flush a working set from the cache in response to accessing the second parameter that indicates the second cache line size; and reload at least a portion of the working set into the cache at least partly in response to the cache controller reconfiguring the multiple cache lines such that each cache line includes the second quantity of hardware cache lines.

20. The system of claim 15, wherein the cache line controller is further configured to: monitor a workload associated with the cache; and responsive to detecting an increase in a sequentiality of the workload associated with the cache, set the second parameter to a second cache line size that is greater than the first cache line size of the first parameter; or responsive to detecting a decrease in the sequentiality of the workload associated with the cache, set the second parameter to a second cache line size that is less than the first cache line size of the first parameter.
1. An apparatus, comprising: a memory array configured as a plurality of hardware cache lines; and logic comprising a cache controller coupled to the plurality of hardware cache lines, the cache controller configured to: receive a first capacity parameter; 
form multiple adaptive cache lines having a configurable capacity from the plurality of hardware cache lines, 

each adaptive cache line of the multiple adaptive cache lines comprising a group of hardware cache lines from the plurality of hardware cache lines and formed to have a first capacity that corresponds to the first capacity parameter; and associate, for at least one of the multiple adaptive cache lines, the group of hardware cache lines of the adaptive cache line with a single tag of the adaptive cache line.

2. The apparatus of claim 1, wherein: each group of the hardware cache lines that form one of the respective adaptive cache lines comprises a first quantity of hardware cache lines; and the cache controller is further configured to determine the first quantity of hardware cache lines to include in each adaptive cache line based on the first capacity and a fixed capacity of each hardware cache line of the plurality of hardware cache lines.

3. The apparatus of claim 2, wherein the cache controller is further configured to combine hardware cache lines of the plurality of hardware cache lines embodied on different memory structures into the multiple adaptive cache lines such that the hardware cache lines of each respective adaptive cache line are accessible at least partially in parallel.








4. The apparatus of claim 1, wherein the cache controller is further configured to perform a first cache transfer operation to load data into a selected adaptive cache line, and wherein an amount of data retrieved from a backing memory in the first cache transfer operation corresponds to the first capacity.

5. The apparatus of claim 4, wherein the cache controller is further configured to: receive a second capacity parameter specifying a second capacity for each adaptive cache line of the multiple adaptive cache lines, the second capacity different from the first capacity; reconfigure the multiple adaptive cache lines such that each adaptive cache line has the second capacity; and perform a second cache transfer operation to load data into one of the reconfigured adaptive cache lines, wherein an amount of data retrieved from the backing memory in the second cache transfer operation corresponds to the second capacity.
























6. The apparatus of claim 1, wherein to associate the group of hardware cache lines with the single tag, the cache controller is further configured to: designate a tag of one of the group of hardware cache lines of the adaptive cache line as the single tag of the adaptive cache line; and disable a tag of at least one other of the group of hardware cache lines of the adaptive cache line.
7. A method, comprising: receiving a parameter specifying a first capacity; forming multiple adaptive cache lines of a cache from respective groups of hardware cache lines, each group of the groups comprising a first quantity of hardware cache lines, the first quantity based at least in part on the received parameter specifying the first capacity; associating, for at least one of the multiple adaptive cache lines, the respective group of hardware cache lines of the adaptive cache line with a single tag; and caching data of a backing memory within the adaptive cache lines.



8. The method of claim 7, further comprising: combining hardware cache lines at a same index from two or more different banks of the cache into the respective groups of hardware cache lines to form respective adaptive cache lines; and accessing a plurality of hardware cache lines in parallel responsive at least in part to the plurality of hardware cache lines being formed into a single adaptive cache line of the multiple adaptive cache lines.

9. The method of claim 7, further comprising designating, for the at least one of the multiple adaptive cache lines, a tag of one of the respective group of hardware cache lines of the adaptive cache line as the single tag of the adaptive cache line.

10. The method of claim 9, further comprising: disabling or deactivating a tag of at least one other of the respective group of hardware cache lines of the adaptive cache line.

11. The method of claim 7, further comprising: receiving another parameter that specifies a second capacity different from the first capacity; reconfiguring the multiple adaptive cache lines in response to the other received parameter, the reconfigured multiple adaptive cache lines formed from respective reconfigured groups of hardware cache lines, each reconfigured group comprising a second quantity of hardware cache lines, the second quantity based on the second capacity and a fixed capacity of each hardware cache line of the hardware cache lines; and caching data of the backing memory within the reconfigured adaptive cache lines.

12. The method of claim 11, further comprising: flushing a working set from the cache before reconfiguring the multiple adaptive cache lines in response to modification of the parameter; and loading at least a portion of the working set into the reconfigured adaptive cache lines.

13. The method of claim 12, further comprising: monitoring a workload on the cache; and setting the second capacity for the reconfigured adaptive cache lines based on the monitoring.

14. The method of claim 13, further comprising: responsive to detecting an increase in a sequentiality of the workload, setting the second capacity to increase an amount of cache-line prefetch of the reconfigured adaptive cache lines; and responsive to detecting a decrease in the sequentiality of the workload, setting the second capacity to decrease the amount of cache-line prefetch of the reconfigured adaptive cache lines.

15. A system, comprising: a memory array configured as a cache comprising a plurality of hardware sets, each hardware set comprising hardware cache lines at respective set indexes; first logic comprising a cache interface configured to: group hardware cache lines into adaptive cache lines having a specified capacity, the adaptive cache lines comprising hardware cache lines at same set indexes within two or more different hardware sets; and form, for at least one of the adaptive cache lines, a tag for the adaptive cache line from one or more tags of the group of hardware cache lines of the adaptive cache line; and second logic comprising a cache controller configured to access a plurality of hardware cache lines of an adaptive cache line at least partially in parallel.

16. The system of claim 15, wherein the cache interface is further configured to: retrieve a parameter specifying a first capacity for each adaptive cache line of the adaptive cache lines, the first capacity being a power-of-two multiple of a fixed capacity of each hardware cache line of the hardware cache lines; and configure the adaptive cache lines to each include a first quantity of hardware cache lines, the first quantity based on a ratio of the first capacity of the parameter to the fixed capacity of each hardware cache line.

17. The system of claim 16, wherein the cache interface is further configured to reconfigure the adaptive cache lines such that each adaptive cache line includes a second quantity of hardware cache lines in response to another parameter specifying a second capacity different from the first capacity, the second quantity based at least in part on the second capacity specified by the other parameter.

18. The system of claim 17, wherein the cache controller is further configured to: flush a working set from the cache in response to the parameter specifying the second capacity; and reload at least a portion of the working set into the cache at least partly in response to the cache interface logic reconfiguring the adaptive cache lines such that each adaptive cache line includes the second quantity of hardware cache lines.

19. The system of claim 15, wherein the cache interface is further configured to: arrange the adaptive cache lines into a first quantity of adaptive sets, each adaptive set comprising adaptive cache lines formed from hardware cache lines of two or more different hardware sets; select an adaptive set for an address based on set bits of the address; and compare tag bits of the address to a tag of a single one of a plurality of hardware cache lines comprising an adaptive cache line of the selected adaptive set to determine whether the address results in a cache hit.

20. The system of claim 15, wherein to form the tag for the at least one adaptive cache line, the first logic comprising the cache interface is further configured to: designate a tag of one of the group hardware cache lines of the adaptive cache line as the tag of the adaptive cache line; and disable a tag of at least one other of the group of hardware cache lines of the adaptive cache line.

As it can be seen from above comparison of claims of current application with claims of patent ‘808, the claims of patent anticipates claims of current application.

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection of the claims as noted above.
The following is an examiner’s statement of reasons for allowance: For claims 8 and 12, prior arts of record fail to teach or suggest wherein to associate the tag of the one cache line with the at least two hardware cache lines of the cache line, the cache controller is further configured to: designate a tag of one of the at least two hardware cache lines of the cache line as a single tag of the cache line; and disable a tag of at least one other of the at least two hardware cache lines of the cache line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of record not relied upon teach associating a single tag to multiple cache lines (Nakra US 2012/0054443).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138